AMENDED AND RESTATED BY-LAWS OF VANGUARD FLORIDA TAX-FREE FUNDS These By-Laws of Vanguard Florida Tax-Free Funds, a Delaware statutory trust, are subject to the Amended and Restated Declaration of Trust of the Trust dated as of November 19, 2008, as from time to time amended, supplemented or restated (the “Declaration of Trust”). In the event of any conflict between the provisions of these By-Laws and the provisions of the Declaration of Trust, the provisions of the Declaration of Trust will control. Capitalized terms used herein which are defined in the Declaration of Trust are used as therein defined. ARTICLE I Fiscal Year and Offices Section 1. Fiscal Year.
